Case: 20-50570     Document: 00515998172         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 27, 2021
                                  No. 20-50570                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kyle Leroy Myers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-10-1


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kyle Leroy Myers appeals the 365-month within-guidelines sentence
   imposed by the district court following his guilty plea convictions of
   conspiracy to possess with intent to distribute 50 grams or more of actual
   methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and
   possession with intent to distribute 50 grams or more of actual


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50570      Document: 00515998172          Page: 2   Date Filed: 08/27/2021




                                    No. 20-50570


   methamphetamine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). Myers
   challenges the district court’s drug quantity determination and its application
   of a firearm enhancement under U.S.S.G. § 2D1.1(b)(1). He also argues that
   his sentence is substantively unreasonable. Because Myers has failed to show
   that the district court committed procedural or substantive error in imposing
   his sentence, we AFFIRM.
                 I. Facts & Procedural Background
          On December 12, 2019, law enforcement observed a vehicle occupied
   by three individuals arrive at a residence that was believed to be involved in
   the trafficking of methamphetamine. Officers later conducted a traffic stop
   of the vehicle. While retrieving a jacket from the vehicle for the driver, an
   officer observed a loaded pistol on the rear passenger floorboard. During a
   subsequent search of the vehicle, officers located a purse in the front
   passenger side of the vehicle where one of the occupants, Tiffany Sutton, had
   been seated. The purse contained approximately 18.5 grams of heroin and
   15.6 grams of methamphetamine. Sutton claimed ownership of the purse but
   denied owning the drugs inside. She was arrested and remains in federal
   custody today.
          After additional investigation, law enforcement learned that Sutton
   received the heroin and methamphetamine from her roommate, Kyle Myers,
   who resided in a recreational vehicle (“RV”) in Odessa, Texas. Officers
   obtained and executed a search warrant of the RV on December 13, 2019.
   During the search of the RV, Myers was detained along with another person
   inside, Brandy Dean. The search resulted in the seizure of approximately
   1,290 grams of methamphetamine, 521 grams of heroin, a pistol, ammunition,
   and $21,456 in currency. Officers also recovered packaging materials, digital
   scales, and detailed ledgers of drug transactions. Myers was arrested and
   remains in federal custody today.




                                         2
Case: 20-50570     Document: 00515998172           Page: 3   Date Filed: 08/27/2021




                                    No. 20-50570


          After Sutton was arrested, she pled guilty to one count of conspiracy
   to possess with intent to distribute 50 grams or more of actual
   methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and one count
   of possession with intent to distribute five grams or more of actual
   methamphetamine. See 21 U.S.C. § 841(a)(1), (b)(1)(B). The district court
   imposed a two-level dangerous weapon enhancement pursuant to
   U.S.S.G. § 2D1.1(b)(1) for the pistol found on the floorboard of the vehicle
   subjected to the December 12th traffic stop and sentenced Sutton at the
   bottom of the guidelines range to concurrent terms of 168 months’
   imprisonment, to be followed by concurrent five-year terms of supervised
   release. Thereafter, she appealed her sentence urging error with respect to
   the dangerous weapon enhancement and other related sentencing issues. See
   No. 20-50597, United States v. Sutton, 2021 WL 3276524, at *1 (5th Cir. July
   30, 2021). A panel of this court has now vacated the district court’s
   imposition of the dangerous weapon enhancement to Sutton’s sentence and
   remanded for resentencing. Id. at *4.
          At Myers’s rearraignment, the Government orally set forth his factual
   basis using the factual resume that Sutton had previously signed and
   submitted in support of her guilty plea. Myers denied knowledge of the pistol
   and heroin and stated that he possessed only eight ounces of
   methamphetamine. The district court explained that Myers was only
   pleading guilty to possession with intent to distribute and conspiracy to
   possess with intent to distribute 50 grams or more of methamphetamine but
   advised him that the guns and heroin could affect his guidelines calculations.
   Myers then pled guilty.
          The information in the offense conduct section of Myers’s
   presentence report (“PSR”) aligned with the information that was set forth
   in Sutton’s factual resume. The PSR noted Myers’s interview with law
   enforcement where he admitted to obtaining drugs and storing them in his



                                           3
Case: 20-50570      Document: 00515998172         Page: 4   Date Filed: 08/27/2021




                                   No. 20-50570


   RV, denied selling drugs other than methamphetamine, and stated that
   Sutton sold drugs but not for him. The probation officer converted the
   $21,456 in currency that was found in Myers’s residence to 2.5 kilograms of
   actual methamphetamine. The PSR held Myers accountable for 76,600.26
   kilograms of converted drug weight, resulting in a base offense level of 36.
   The PSR assessed a two-level enhancement under U.S.S.G. § 2D1.1(b)(1) for
   possession of a firearm during his drug trafficking offenses and applied a
   three-level reduction for acceptance of responsibility. Myers’s total offense
   level of 35 and criminal history category of VI yielded a guidelines range of
   292 to 365 months’ imprisonment.
          Myers objected to the drug quantity calculations and firearm
   enhancement. In response, the probation officer prepared an addendum that
   recommended denying Myers’s objections because the district court could
   consider his relevant conduct under U.S.S.G. § 1B1.3(a)(1)-(2). This
   included reasonably foreseeable acts of a coconspirator subject to the
   limitations set forth in the Guidelines and information in the PSR that had
   been obtained from investigative reports, Sutton’s factual resume, and
   Myers’s oral factual basis. Myers renewed his objections at sentencing and
   the district court overruled them. It then found that the PSR was accurate
   and adopted it. The district court denied Myers’s request for a downward
   variance and sentenced him to concurrent terms of 365 months’
   imprisonment and concurrent five-year terms of supervised release. Myers
   filed this appeal.
                         II. Standard of Review
          We engage in a bifurcated review of the sentence imposed by a district
   court. See Gall v. United States, 552 U.S. 38, 51 (2007). We first consider
   whether the district court committed a “‘significant procedural error,’ such
   as miscalculating the advisory Guidelines range.” United States v. Odom, 694




                                        4
Case: 20-50570      Document: 00515998172          Page: 5    Date Filed: 08/27/2021




                                    No. 20-50570


   F.3d 544, 547 (5th Cir. 2012) (citation omitted). If there is no procedural
   error, or if any such error is harmless, “this court may proceed to the second
   step and review the substantive reasonableness of the sentence imposed for
   an abuse of discretion.” Id.
          For preserved claims of procedural error, we review the district
   court’s application of the Sentencing Guidelines de novo and its factual
   findings for clear error. See United States v. Gomez-Alvarez, 781 F.3d 787, 791
   (5th Cir. 2015). “[I]n determining whether an enhancement applies, a district
   court is permitted to draw reasonable inferences from the facts, and these
   inferences are fact-findings reviewed for clear error as well.” United States v.
   Ramos-Delgado, 763 F.3d 398, 400 (5th Cir. 2014) (internal quotation marks
   and citation omitted). A factual finding is not clearly erroneous if it is
   plausible given the entire record, even if the reviewing court “would have
   weighed the evidence differently and made a different finding.” United States
   v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011) (internal quotation marks and
   citation omitted). Conversely, a factual-finding is clearly erroneous if the
   court’s “review of all the evidence leaves [it] with the definite and firm
   conviction that a mistake has been committed.” Id. (internal quotation marks
   and citation omitted).
          A district court may adopt the facts in a PSR without additional
   inquiry “if those facts have an adequate evidentiary basis with sufficient
   indicia of reliability and the defendant does not present rebuttal evidence or
   otherwise demonstrate that the information in the PSR is unreliable.” United
   States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007) (internal quotation marks
   and citation omitted). The defendant has the burden to demonstrate that the
   PSR’s information is “materially untrue, inaccurate, or unreliable.” United
   States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (citation omitted). “Mere
   objections to such supported facts are generally insufficient.” Id.




                                          5
Case: 20-50570       Document: 00515998172           Page: 6     Date Filed: 08/27/2021




                                      No. 20-50570


                                 III. Discussion
          On appeal Myers argues that: (1) the district court reversibly erred in
   its calculation of the drug quantity attributed to him, (2) the district court
   reversibly erred in imposing a firearm enhancement under U.S.S.G.
   § 2D1.1(b)(1), and (3) the sentence imposed is substantively unreasonable.
   We address each argument in turn.
          A. Drug Quantity
          Myers first argues that the district court erred in calculating the drug
   quantities attributed to him. We disagree. The district court’s drug quantity
   determinations, including its determination that the currency represented
   drug proceeds, are factual findings that we review for clear error when
   preserved. 1 United States v. Barry, 978 F.3d 214, 218 (5th Cir. 2020). When a
   defendant is convicted of a drug-trafficking crime, his base offense level is
   determined by the quantity and type of drugs involved in the offense. See
   United States v. Rhine,          583    F.3d 878,      885 (5th Cir.        2009);
   U.S.S.G. § 2D1.1(a)(5), (c). “[T]he base offense level can reflect quantities
   of drugs not specified in the count of conviction if they were” derived from
   relevant conduct, Rhine, 583 F.3d at 885, meaning they were “part of the
   same course of conduct or common scheme or plan as the offense of
   conviction.” U.S.S.G. § 1B1.3(a)(1)-(2).
          “Where there is no drug seizure or the amount seized does not reflect
   the scale of the offense, the court shall approximate the quantity of the
   controlled substance.” Id. at § 2D1.1, comment. (n.5). The district court may
   extrapolate drug “quantity from any information that has sufficient indicia of
   reliability to support its probable accuracy,” including a law enforcement


          1
            Myers objected to paragraph 8 of the PSR holding him responsible for 76,600
   kilograms of converted drug weight, thus preserving this error for appellate review.




                                            6
Case: 20-50570       Document: 00515998172             Page: 7      Date Filed: 08/27/2021




                                        No. 20-50570


   agent’s approximation and hearsay evidence. United States v. Valdez, 453
   F.3d 252, 267 (5th Cir. 2006) (internal quotation marks and citation omitted).
   As relevant here, the district court may convert cash into drug quantities
   based upon a determination that the cash represented proceeds of drug
   transactions. See United States v. Johnston, 127 F.3d 380, 403 (5th Cir. 1997);
   see also U.S.S.G. § 2D1.1, comment. (n.5) (noting that, in approximating the
   drug quantity, the court may consider the price generally obtained for the
   controlled substance, as well as financial and other records). Factors to be
   considered in determining whether cash represented proceeds of drug
   transactions include that the denominations of cash were consistent with
   drug sales, that the defendant had presented an incredible explanation for
   possession of the currency, and that the defendant was unemployed with no
   apparent source of legal income. United States v. Fitzgerald, 89 F.3d 218, 223–
   24 (5th Cir. 1996).
          Here, the information in the PSR was based on sufficiently reliable
   evidence for the district court to conclude that Myers was supplying Sutton
   with methamphetamine and heroin, and that they lived together in an RV. 2
   This information was included in Sutton’s factual resume and she swore
   under oath that the information in it was true. See United States v. Rico, 864
   F.3d 381, 384–86 (5th Cir. 2017) (noting that the PSR and addendum
   established that the challenged information was provided by a coconspirator
   and “[s]tatements by coconspirators are sufficiently reliable to form the basis
   of a finding”). Moreover, Myers has failed to present reliable evidence



          2
             In his reply brief, Myers challenges the Government’s assertion that his and
   Sutton’s residence was an RV. However, he did not argue in the district court that his
   residence was not an RV and his defense counsel referred to the residence as a trailer
   multiple times during sentencing. Accordingly, the information before the district court
   was sufficient to establish that Myers’s residence was an RV.




                                              7
Case: 20-50570         Document: 00515998172                 Page: 8   Date Filed: 08/27/2021




                                          No. 20-50570


   establishing that the information in the PSR and Sutton’s sworn testimony
   were “materially untrue, inaccurate, or unreliable.” Harris, 702 F.3d at 230.
          As stated, the RV contained $21,456 in cash, distribution quantities of
   methamphetamine and heroin, drug packaging materials, ledgers
   documenting drug sales, a loaded firearm, and ammunition. Myers does not
   identify a plausible legal explanation for his or Sutton’s individual or joint
   possession of such a large sum of cash. 3 Although Myers implies that the
   currency may have belonged to Dean, 4 he provides no evidence that she
   resided in the RV with him and Sutton and proffers no legitimate reason for
   her to carry such a large amount of cash. See Barry, 978 F.3d at 218–19. Based
   on the foregoing evidence, the district court could have plausibly inferred
   that the cash constituted drug proceeds and that the amount of drugs seized
   did not sufficiently reflect the scope of the conspiracy. Id. at 218.
   Accordingly, we hold that the district court did not err in calculating the drug
   quantities attributable to Myers.
          Myers’s second argument that he should only be held responsible for
   the eight ounces of methamphetamine that he admitted to possessing also
   falls short. Possession of a controlled substance may be proven by either
   direct or circumstantial evidence, may be actual or constructive, and may be
   joint with others. United States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th
   Cir. 2008). “Constructive possession is ownership, dominion, or control
   over the contraband itself or dominion or control over the premises in which
   the contraband is concealed.” United States v. Fells, 78 F.3d 168, 170 (5th Cir.
   1996) (internal quotation marks, emphasis, and citation omitted).



          3
           At the time of the search, Myers was earning $13 per hour, which would yield
   approximately $27,000 per year for full-time employment.
          4
              Dean was not charged in the instant offense.




                                                8
Case: 20-50570        Document: 00515998172             Page: 9      Date Filed: 08/27/2021




                                         No. 20-50570


           Here, there was sufficient evidence in the record for the district court
   to plausibly conclude that Myers supplied Sutton, his coconspirator, with
   methamphetamine and heroin, and that Myers and Sutton lived together in
   the RV where the methamphetamine, heroin, and drug proceeds were seized
   pursuant to the search warrant. Although Dean may have been present in the
   RV when officers arrived to execute the search warrant, she was not charged.
   The charged drug conspiracy in this case consisted only of Myers and Sutton.
   Given this evidence, the district court could have plausibly concluded that
   Myers possessed all of the seized drugs and drug proceeds in the RV, and that
   his possession was in furtherance of the drug conspiracy to which he pled
   guilty. See Barry, 978 F.3d at 218–20; United States v. Cooper, 274 F.3d 230,
   238 (5th Cir. 2001) (“The quantity includes the drugs for which the
   defendant is directly responsible and the drugs that can be attributed to him
   in a conspiracy as relevant conduct.”); United States v. Betancourt, 422 F.3d
   240, 246 (5th Cir. 2005) (affirming the district court’s drug quantity relevant
   conduct calculation because it was plausible in light of the record as a whole);
   see also U.S.S.G. § 1B1.3(a)(1)(A), (B) (stating relevant conduct includes
   defendant’s actions during commission of the offense, as well as relevant
   conduct in a jointly undertaken criminal activity that is “within the scope,”
   “in furtherance of,” and “reasonably foreseeable in connection with” the
   conspiracy). For these reasons, we conclude that the district court did not err
   in holding Myers accountable for the drugs and drug proceeds found in the
   RV. 5




           5
            We do not address Myers’s arguments relating to the items seized as a result of
   the December 12 traffic stop, see U.S.S.G. § 2D1.1(a)(5), (c)(2) (drug quantity table),
   because Myers’s base offense level of 36 was not affected by the quantities of drugs found
   in Sutton’s purse or the firearm found in the vehicle.




                                               9
Case: 20-50570     Document: 00515998172            Page: 10    Date Filed: 08/27/2021




                                     No. 20-50570


          B. Firearm Enhancement
          Whether the defendant possessed a dangerous weapon is a factual
   finding that is reviewed for clear error. See United States v. Ruiz, 621 F.3d
   390, 396 (5th Cir. 2010). An argument that “does not concern the specifics
   of the factfinding, but, rather, whether the facts found are legally sufficient to
   support the enhancement,” is reviewed de novo. United States v. Zapata-
   Lara, 615 F.3d 388, 390 (5th Cir. 2010). Myers advances both factual and
   legal challenges to the enhancement.
          Section 2D1.1(b)(1) provides that, if “a dangerous weapon (including
   a firearm) was possessed, increase by 2 levels.” U.S.S.G. § 2D1.1(b)(1). The
   commentary provides that the enhancement applies “if the weapon was
   present, unless it is clearly improbable that the weapon was connected with
   the offense.” Id. at § 2D1.1, comment. (n.11(A)). The Government can take
   two approaches in proving the applicability of this enhancement. United
   States v. Marquez, 685 F.3d 501, 507 (5th Cir. 2012). “First, the
   [G]overnment can prove that the defendant personally possessed the weapon
   by showing that a temporal and spatial relation existed between the weapon,
   the drug trafficking activity, and the defendant.” United States v. Hooten, 942
   F.2d 878, 882 (5th Cir. 1991). Under this approach, “the [G]overnment must
   provide evidence that the weapon was found in the same location where
   drugs or drug paraphernalia are stored or where part of the transaction
   occurred.” Id. Second, “when another individual involved in the commission
   of an offense possessed the weapon, the [G]overnment must show that the
   defendant could have reasonably foreseen that possession.” Id.
          Myers disclaims knowledge or ownership of the pistol found in the
   RV. However, given the small size of the RV and the nature of the items
   found in the RV with the firearm, the district court could have plausibly
   found that the RV constituted the situs of Myers and Sutton’s drug




                                          10
Case: 20-50570        Document: 00515998172               Page: 11       Date Filed: 08/27/2021




                                          No. 20-50570


   trafficking conspiracy. Id. Furthermore, considering that Dean was never
   charged in the conspiracy with Sutton and Myers, the district court could
   plausibly conclude that the firearm more likely belonged to Myers rather than
   to Dean. See United States v. King, 773 F.3d 48, 54 (5th Cir. 2014) (upholding
   application of the U.S.S.G. § 2D1.1(b)(1) enhancement because although the
   defendant “shared the residence with his wife, there is no indication that she
   was involved in any drug activity”). Myers advances no discernible argument
   to establish that it was clearly improbable that the firearm was connected to
   his drug trafficking offenses after the Government established his possession.
   See Ruiz, 621 F.3d at 396; U.S.S.G. § 2D1.1(b)(1), comment. (n.11(A)). For
   these reasons, we hold that the district court did not err in imposing the
   U.S.S.G. § 2D1.1(b)(1) firearm enhancement based on the pistol found in the
   RV. 6
           C. Substantive Reasonableness
           Finally, Myers contends that his 365-month sentence is substantively
   unreasonable. Because Myers argued that a within-guidelines sentence was
   unreasonable at sentencing, we review his substantive reasonableness
   challenge for abuse of discretion. See Holguin-Hernandez v. United States, 140
   S. Ct. 762, 766–67 (2020). Thus, the relevant question here is whether the
   district court “abused [its] discretion in determining that the [18 U.S.C.]



           6
             Because we have held that the district court did not err in its determination that
   Myers possessed the firearm found in the RV and we can affirm the U.S.S.G. § 2D1.1(b)(1)
   enhancement on that basis, we need not address Myers’s arguments pertaining to the
   firearm found in the vehicle that was subjected to the traffic stop. Likewise, because a panel
   of this court vacated the firearm enhancement in Sutton’s appeal, and her appeal involved
   only the firearm found in the vehicle that was subjected to the traffic stop, the disposition
   of Sutton’s appeal has no bearing on our disposition of Myers’s appeal. See Sutton, 2021
   WL 3276524, at *4.




                                                11
Case: 20-50570     Document: 00515998172           Page: 12   Date Filed: 08/27/2021




                                    No. 20-50570


   § 3553(a) factors supported the sentence imposed.” Id. at 766 (internal
   quotation marks and citation omitted).
          As a preliminary matter, Myers’s 365-month within-guidelines
   sentence is presumptively reasonable. See United States v. Hernandez, 876
   F.3d 161, 166 (5th Cir. 2017). The presumption of reasonableness “is
   rebutted only upon a showing that the sentence does not account for a factor
   that should receive significant weight, it gives significant weight to an
   irrelevant or improper factor, or it represents a clear error of judgment in
   balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
   Cir. 2009). Here, the district court listened to defense counsel’s arguments
   in favor of a downward variance, Myers’s allocution, and the Government’s
   response in opposition to the downward variance. As support for a within-
   guidelines sentence, the Government cited Myers’s conviction for drug
   conspiracy, the scope of the conspiracy, and the nature and extent of his
   criminal history. It further stated that aside from the relevant conduct, eight
   ounces of methamphetamine is still a significant amount. The district court
   agreed with the Government. Myers offers no support for his argument that
   the district court failed to consider a factor that should have received
   significant weight or gave significant weight to an irrelevant or improper
   factor. See United States v. Maes, 961 F.3d 366, 379 (5th Cir. 2020); Cooks,
   589 F.3d at 186. Furthermore, the district court’s sentencing decision is
   entitled to deference, and this court may not reweigh the 18 U.S.C. § 3553(a)
   factors or reverse a sentence even if it reasonably could conclude that a
   different sentence was proper. See Gall, 552 U.S. at 51; see also Hernandez,
   876 F.3d at 166. Myers’s disagreement with the district court’s denial of his
   request for a downward variance does not rebut the presumption of
   reasonableness that attaches to his within-guidelines sentence. See
   Hernandez, 876 F.3d at 166–67. Accordingly, he fails to establish that the
   district court imposed a substantively unreasonable sentence. See id. at 167.




                                         12
Case: 20-50570   Document: 00515998172       Page: 13   Date Filed: 08/27/2021




                              No. 20-50570


                          IV. Conclusion
         For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                   13